 2DECISIONSOF NATIONALLABOR RELATIONS BOARDJavco Plastics Industries,Inc. and TextileWorkersUnion of America,AFL-CIO.Case 3-CA-4593July 6, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn March 15, 1972, Trial Examiner Sydney S.Asher issued the attached Decision in this proceed-ing.Thereafter, the Charging Party filed exceptionsto the Trial Examiner's Decision and a supportingbrief,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions, and to adopt hisrecommended Order, as herein modified.1.We find,in agreementwith the Trial Examiner,that the Respondent violated Section 8(a)(3) and (1)by discriminatorily failing and refusing to rehireformer employees Daniela Kowalczyk and CarmelaVullo.2.Contrary to the Trial Examiner, we find thatRespondent violated Section 8(a)(3) by failing torehire former employee Pinizzotto on or after herapplication for rehire on November 29, 1971. Thecomplaint alleges that Pinizzotto was denied reem-ployment because, like Kowalczyk and Vullo, shehad signed a union card. However, in dismissing theallegation as to her, the Trial Examiner found thatthere was no evidence that a vacancy was availableafterPinizzotto's application for rehire. For thisreason, he concluded thata prima faciecase ofdiscrimination had not been established. We do notagree.The record shows that on May 4, 1971, employeeDaniela Kowalczyk signed a card accepting member-ship in the Union. Between May 11 and 14, sixemployees, including Kowalczyk, Carmela Vullo,and Angeline Pinizzotto, were laid off for lack ofwork. On May 17, Vullo and Pinizzotto signed unioncards.DavidGeer,Respondent's former plantmanager,onMay 17, told Respondent PresidentJames Cox that a union representative had visited thehome of anassistantforeman. Cox replied that heexpected this and that he would take care of it. OnMay 19, Cox sent termination letters to five of the sixiThere is no allegation that these terminations or the earlier layoffs wereunlawful.2On December 15, Respondent sent a letter to Pinizzotto in reply to herlaid-off employees, including Kowalczyk, Vullo, andPinizzotto.1Thereafter, Geer, early in July, advised Kowalczykthat he needed two employees on the night shift andtoldKowalczyk he had "talked to Mr. Cox aboutyou, Carmela [Vullo] and Angie [Pinizzotto]." WhenKowalczyk asked what Cox had said, Geer told herthatCox did not want to rehire any of the threeemployees because they had signed cards for theUnion. On June 25, Geer telephoned Vullo and toldher that he needed experienced workers on the nightshift and inquired whether she wanted to return towork. He told her that he would have to talk to Coxand call her back. On either the same or thefollowing day,Geer asked Cox if he had anyobjection to rehiring Vullo. Cox replied that he hadterminated Vullo and that he did not want to rehireany of the other employees he had terminated,stating, "You know why." Several days later, Geertelephoned Vullo and informed her that Cox did notwant to rehire her, Kowalczyk, or Pinizzotto becausethey had signed union cards.As in the case of Kowalczyk and Vullo, theforegoing establishes thatRespondent harboredstrong animus against Pinizzotto, because of herunion activities, and had declared its intention not torehire her for that reason. Although Respondentargues that, in the past, Pinizzotto's work record waslessthan satisfactory,we agree with the TrialExaminer, for the reasons expressed with respect toKowalczyk and Vullo, that Respondent's assertionwas a pretext and furnished no legitimate groundsfor denying employment to her.On the other hand, contrary to the Trial Examiner,we are satisfied that the record amply demonstratesthatwork was available in the period immediatelyafter Pinizzotto's application. Thus, as found by theTrialExaminer, in December 1971, the monthfollowingPinizzotto's request for reemployment,Respondent utilizedmanpower personnel on atemporary basis and in January 1972 hired twocollege students to perform duties of the same typePinizzotto had performed prior to her layoff. Res-pondent, though having implicitly offered Pinizzottoa preference in employment,2 chose not to offer workto this experienced employee, but instead utilizedotherlabor sources. In our opinion, neither Respon-dent's election to utilize a commercial manpoweragency and parttime employees, nor the fact thatPinizzotto, if hired, would not have enjoyed continu-ous employment in the indefinite future, can alter thefact that Respondent was "in need of help" afterPinizzotto had clearly expressed her availability forapplication which stated,inter alia,"In viewof your pastemployment withthis company,we will try to giveyou some priority over other applicantswhen we are next in need of help."198 NLRB No. 12 JAVCO PLASTICSINDUSTRIES3work. In our opinion, Respondent's failure to offersuch employment was an implementation of itsdeclared intention to deny employment to cardsigners and,as such, violated Section 8(a)(3) and (1)of the Act.THE REMEDYHaving found that Respondent unlawfully failedand refused to rehire Angeline Pinizzotto on andafterNovember29, 1971,we shall order that theviolation be redressed as set forth in the sectionentitled"The Remedy" of the TrialExaminer'sDecision.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that the Respondent, JavcoPlastics Industries, Inc., Lackawanna, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommend-ed Order, as so modified:1.Substitute the following for paragraph 2(a):"(a)Offer immediate employment to DanielaKowalczyk and Carmela Vullo in the positions whichwere available to them on June 30, 1971, andAngeline Pinizzotto a position which was availableon or after November 29, 1971, or, if those jobs nolonger exist, to substantially equivalent positions andmake them whole for any loss of earnings they mayhave suffered by reason of the discrimination againstthem, in the manner set forth above in the sectionentitled`The Remedy.' "2.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the U.S.GovernmentWE WILL NOT discourage membership inTextile Workers Union of America, AFL-CIO, orany other union, by discriminatorily refusing torehire former employees or to hire other jobapplicants, or by discriminating in any othermanner against our employees in regard to theirtenure of employment or any other workingconditions.WE WILL NOT in any manner interfere with,restrain, or coerce our employees or job appli-cants in the exercise of their right to self-organiza-tion,to form,join, or assist any union,to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthepurpose of collective bargaining or othermutual aid or protection,or to refrain from suchactivities, except to the extent that such rightsmay be affected by an agreement requiring unionmembership as a condition of employment, asauthorized in Section 8(a)(3) of the NationalLabor Relations Act as amended.WE WILL offer Daniela Kowalczyk and Carme-la Vullo immediate employment in the jobs whichwere available to them on June 29, 1971, andAngeline Pinizzotto a position which was availa-ble on or after November 27, 1971, or, if thosejobs nolonger exist, in substantially equivalentjobs, and pay them any wages they might havelostsince that date with 6-percent interest,because of our failure to rehire them.Our employees are free to become or remain, orrefrain from becoming or remaining, members of anyunion, except to the extent that such right may beaffected by an agreement requiring union member-ship as a condition of employment, as authorized bythe National Labor Relations Act.JAVCO PLASTICSINDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Ninth Floor, 111WestHuron Street, Buffalo,New York 14202,Telephone 716-842-3100. 4DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, Trial Examiner: On September 17,1971,TextileWorkers Union of America, AFL-CIO'herein called the Union, filed charges against JavcoPlasticsIndustries, Inc., Lackawanna, New York, hereincalledtheRespondent.Based thereon, the GeneralCounsel of the National Labor Relations Board onNovember 15, 1971, issued a complaint alleging that on orabout May 10, 1971, the Respondent laid off its employeesDaniela Kowalczyk and Carmela Vullo and that since onor about June 29, 1971, the Respondent has failed andrefused to reemploy either of them because they joinedand/or assisted the Union or engaged in other concertedactivities.It is allegedthat this refusal to reemploy violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (29 U.S.C. Sec. 151,et seq.),herein calledthe Act. The Respondent filed an answer admitting that ithad laid off Vullo and Kowalczyk on or about May 10,1971, but denying the otherallegationsof the complaint.Affirmatively, the Respondentalleges in itsanswer thatVullo and Kowalczyk have not been reemployed becausethey have not applied for reemployment and that, inaccord with the Respondent's standard hiring practices,previously terminated employees are not rehired unlessthey apply for reemployment. On January 10, 1972, theGeneral Counsel issued an amendment to the complaintadding allegations that on or about May 10, 1971, theRespondent laid off Angeline Pinizzotto and that since onor about November 29, 1971, it has failed and refused toreemploy her because she joined and/or assisted the Unionor engaged in other concerted activities.Upon due notice, a hearing was held before me onJanuary 13 and 14, 1972, at Buffalo, New York. All partieswere represented and participated fully in the hearing. Atthehearing, theRespondent answered the amendedcomplaint orally on the record, admitting that it had laidoff Pinizzotto on or about May 10, 1971, but denying theremainingallegations of the amended complaint. After thecloseof the hearing, the General Counsel and theRespondent filed briefs, which have been carefully consid-ered.Upon the entire record,2 and from my observation of thewitnesses, I make the following:FINDINGSOF FACTSA.PreliminaryMattersThe complaint alleges, the answer admits, and it is foundthat the Respondent is, and at all material times has beenan employer engaged in commerce as defined in the Act,and its operations meet the Board's jurisdictional stand-ards 3 and that the Union is, and at all material times hasbeen a labor organization within the meaning of the Act.1The name of the Union appears as amended at the hearing.2At the close of the hearing, the Respondent moved to strike G.C. Exh.12.Ruling on this motion was reserved.G.C. Exh.12 is not an original, andthe originalisno longer in existence.Iam not satisfiedthatGeneralCounsel'sExhibit 12 has been sufficiently identified as identical with themissing original.Accordingly,the motion was granted,General Counsel'sExhibit 12 is rejected,and the official reporter's stamp thereon is correctedto reflect this ruling.B.The SettingIn January 1970 the Union filed with the Board apetition in which it sought to represent the production andmaintenance employees and truckdrivers employed by theRespondent at its Lackawanna plant (Case 3-RC-4857). Aconsent election ensued, in which the Union was defeated,The Board issued a certification of results of election onApril 10, 1970. So far as the record shows, the Union madeno further attempts to organize the Respondent's plant atLackawanna for at least a year.James V. Cox, president of the Respondent, at one timehad been president of Cox Plastics Company, which at thattime had been located in Lackawanna. At times herematerial, the Respondent employed approximately 20production and maintenance employees at its Lackawannaplant. They worked in three shifts: the day shift, 7 a.m. to 3p.m.; the swing shift, 3 to 11 p.m.; and the night shift, 11p.m. to 7 a.m.C.The Layoffsand Discharges1.Events concerning employeesOn May 4, 1971, Daniela,Kowalczyk,an injectionmolding machine operator in the Respondent's employ,signed a card accepting membership in the Union. BetweenMay 11 and 144 six injection molding machine operators,including Kowalczyk, Carmela Vullo,and Angeline Piniz-zotto,were temporarily laid off for lack of work. On May17Vullo and Pinizzotto signed cards accepting member-ship in the Union. On May 19, the Respondent sent lettersto five of the laid-off employees,includingKowalczyk,Vullo, and Pinizzotto, which read in pertinent part:The continuing economic conditions make us unable todetermine when and if we can restore our work force tothe level it was at before you were laid off.In view of this fact,we feel we shouldpay youraccumulated vacation pay at this time and consideryour employment with Javco terminated.Enclosed is a check for the amount of vacation timedue you at the time of your lay-off.Thank you for the service you have rendered, and wewish you success in any relocation you make.The letters were accompanied by checks covering vacationpay. The General Counsel makes no contention that anydiscrimination was involved in the layoffs or the subse-quent discharges of Kowalczyk, Vullo, or Pinizzotto.2.Events concerning managementOn or about May 17 David Geer, then manager of theRespondent's Lackawanna plant, learned that a union3The Respondentis,and at all material times has been, a New Yorkcorporation with its principal office andplace of businessin Lackawanna,New York.Itmanufactures,sells,and distributes plastic components.During theyear prior to November15, 1971, the Respondent received at itsLackawanna, New York plant, directlyfrom sources outsidethe State ofNew York, goods valued at more than $50,000.°All dates hereafter refer to the year 1971unless otherwise noted. JAVCO PLASTICSINDUSTRIESrepresentative had visited the home of Joseph Scully, anassistant foreman.5 Geer informed Cox of this on the sameday. Cox stated that he expected this and that he couldtake care of it. He asked if Geer had seen anybody fromtheUnion around the plant, Geer answered, "No." Coxthen asked whether Geer had heard of any other unionactivity; again Geer replied in the negative .6Late in May, dust before Memorial Day weekend, Coxand Geer had a rather serious disagreement. A "veryheated exchange" ensued. On June 1 Cox suggested thatGeer should start looking for employment elsewhere.Thereafter, relations between the two continued to bestrained.On July 6 Cox notified Geer that Geer wasdischarged, effective July 9. Geer's authority as managerended July 9, but he was carried on the payroll throughJuly 15. At the time of the hearing herein, the personalrelationship between Cox and Geer did not appear to haveimproved.The Respondent's business increased in June. On June15 the Respondent hired Rosalie Van De Walker as aninjection molding machine operator on the night shift. Shehad not worked for the Respondent previously. A fewweeks later the Respondent hired Lorraine Zak in a similarcapacity, also on the night shift. Between July 12 andOctober 11 the Respondent hired 12 new employees andrecalled one laid-off employee (Helen Miller).D.The Failures To Rehire1.Factsa. ' Daniela KowalczykBefore working for the Respondent, Damela Kowalczykhad been an employee of Cox Plastics Company for 7years. She entered the Respondent's employ in July 1970 asan injection molding machine operator on the day shift.After she signed a union card on May 4 and was laid off onMay 11, she was discharged by letter dated May 19, quotedabove.Soon after receiving the letter dated May 19, Kowalczyktelephoned to Geer and asked him: "Am I fired?" Geerreplied: "I don't know.... I'll find out and call youback."When Kowalczyk asked: "Are you sure that I'mcoming back to the company?" Geer replied: "Yes."Kowalczyk called Geer "at least once a week" thereafterand asked when the layoff would be over. Each time Geerreplied that he did not know.Early in July Kowalczyk met Geer on the street near theRespondent's plant.?Geer advised Kowalczyk that heneeded two employees for the night shift. He added that heSGeer testified that Scully gave him a business card left at Scully's homeby an agent of the Union, which Geer later handed to Cox Scully testifiedthat he showed the business card to Geer, but denied that he gave it to GeerI deemit unnecessary to resolve this conflict.6The findings regarding this Geer-Cox conversation are based on Geer'stestimony Cox denied that he had any conversation with Geer regardingthe UnionWhile I am aware that Geer may have harbored animus towardCox, I am nevertheless convinced by Geer's demeanor that his testimonywas generally truthfulOn the other hand, Cox did not impress me as acandid witnessrKowalczyk testified that this was prearranged in a telephone call shemade to Geer. Geer testifiedthatthe meeting was accidental. I deem itunnecessary to resolve this conflict5had "talked to Mr. Cox about you, Carmela [Vullo] andAngie [Pinizzotto ]. " When Kowalczyk asked what Cox hadsaid,Geer explained that Cox did not want to rehire any ofthe three because they had signed cards for the Union.Geer added that he had been discharged by Cox andadvised Kowalczyk to talk to Cox directly about reemploy-ment.8However,Kowalczyk did nothing more untilSeptember. Shortly before or shortly after the instantcharges were filed, Kowalczyk telephoned to the Respon-dent's plant and spoke to Bill Cox, James V. Cox's son. Asthere is insufficient evidence on the record to demonstratethatBillCox was then a supervisor or agent of theRespondent, the substance of the telephone conversation isnot binding on the Respondent, and I therefore decline tomake findings with regard thereto.b.Carmela VulloPrior to working for the Respondent, Carmela Vullo hadbeen employed for 3 years by Cox Plastics. She beganworking for the Respondent in June 1970. She wasoriginally hired to operate an injection molding machineon the night shift but instead was assigned to the swingshift. In August or September 1970 Vullo was transferredto the day shift. As related above, she was laid off on May11,signed a union card on May 17, and was sent adischarge letter about May 19.On or about June 25 Geer telephoned Vullo who wasthen at home. He told Vullo that he needed workers on thenight shift and asked if she would be interested in comingback on that shift. She replied that she wanted to comeback to work. Geer said he needed her experience on thenight shift and would talk to Cox about it and call herback .9 Either that day or the next day Geer was eatinglunchwithTim Sheehey (then an employee of theRespondent) in the Hub Restaurant when Cox came inand joined them at their table. Geer stated that he neededpeople for the night shift and asked: "Will you have anyobjection to my bringing back Carmela Vullo on the thirdshift?" Cox replied that he had terminated her and that hedid not want back any of the other people that he hadterminated, adding: "You know why." 10 Several dayslater, about June 30, Geer telephoned Vullo and informedher that Cox did not want him (Geer) to rehire her, orKowalczyk or Pinizzotto, because they had signed cardsfor the Union. Vullo replied: "Tell Mr. Cox thanks a lot."About July 7 Vullo telephoned to Cox and askedwhether she was going to be called back to work. Cox'sreply was noncommital.11 Vullo has not heard from theRespondent since then.8Thefindings regarding thisKowalczyk-Geerconversationis based on asynthesis of the testimony of both participants9The findings regardingthis conversation and the laterGeer-Vullotelephoneconversationon June 30are basedon a synthesis of the testimonyof Vullo and Geer,whosestones were substantially mutually corroborative.isThe findings with respectto this conversationare based on Geer'scredited testimony. Cox recalledthe luncheonbut had norecollection ofany conversationregardingVullo Neithersidecalled Sheeheyas a witness.iiAccording to Vullo, Cox asked if Vullo would workthe nightshift; shereplied that she would, Cox thenstated hewould call her probably in aweek to 10 daysSlisz,who listened in on an extensiontelephone,corroborated Vullo's versionCox (who placedthe conversation in mid-(Continued) 6DECISIONSOF NATIONALLABOR RELATIONS BOARDc.Angeline PinizzottoAngeline Pinizzotto began working for the Respondentin October 1969 as an injection molding machine operatoron the night shift.She received a short layoff but wasrecalled onthe day shift, probably in January 1970. Abouta month later she was assigned to the night shift,but laterat her request was transferredback to the day shift. Asdescribed above,she was again laid off onMay 11, 1971.She protested thislayoff to Geer,without tangible result.As previously noted,she signed a union cardon May 17and was dischargedby letter dated May 19.Pinizzotto did not make any attempt to return to workuntil November 29,12 when she sent the following letter toCox:On May 11, 1971, I was laid off. At that time work wasvery slow. Since then it got busy. I understand that youare working six days a week and that you have hired alot of new help, but you didn't call me back. I amready, willing, and able to return back to work. I expectto hear from you.She sent copiestoBillDalton, then manager of theLackawanna plant, and to Dennis Hinman, who had beenher foreman.Cox sent Pinizzotto the following reply onDecember 15:Thank you for letting us know by your registered letterthat you areanxious tocome back to work with us.From now untilsometimeearly in January we will notbe doing any new hiring since this is normally a slowtime for the company.During the summer and fall we had many newapplications for employment and the hiring we did thisfall came fromapplications we had on file for a longtime.In view of your past employment with thiscompany, we will try to give you some priority overother applicants when we are next in need of help.So far as therecord shows, there has been no furthercommunicationbetween Pinizzotto and the Respondent.2.Contentions of the partiesThe General Counsel does not contend that the layoffsand discharges of Kowalczyk, Vullo, and Pinizzotto werediscriminatorilymotivated.He does maintain, however,that Kowalczyk and Vullo have been denied reemploymentsince aboutJune 30 and that Pinizzotto has been deniedreemployment since about November 29, because of theirknown or expected adherence to the Union. In support ofthese contentions,theGeneral Counsel points, amongother things, to the hiring of new employees as early asJune 15, and to the statement on or about June 25 that heneeded workers on the night shift.Shortly after the filing of the charges the Respondent'sattorney, in a letter to an agent of the Board, took theposition that "Since the termination of [Kowalczyk, Vullo,and PinizzottoI none have applied for reemployment withJavco at such time as Javco has had openings available."In its answer to the original complaint the Respondentalleges as an affirmative defense that Kowalczyk and Vullo"have not applied to a duly authorized supervisor ofRespondent for reemployment and that in accordance withRespondent's standard hiring practices previously termi-nated employees are not rehiredunlessthey made dueapplication for such reemployment." At the hearing and initsbrief the Respondent contends further that it "had noknowledge of the employees' Union membership or of anyactivities on behalf of the Union" until the filing of thecharges on September 17. Finally, the Respondent arguesthat "these employees were not considered for re-employ-ment due to their overall poor prior employment records,"particularly their records of absenteeism.3.The General Counsel's caseThe discharges of Kowalczyk, Vullo, and Pinizzotto inMay were concededly nondiscriminatory. Therefore theydidnot thereafter stand in the position of laid-offemployees, normally recalled from layoff in preference tonew hires. On the contrary, after their discharges theybecame former employees, who normally must affirmative-ly seek rehire, and who usually compete with other jobapplicants. They were, of course, entitled to be consideredfor employment without regard to their union sympathies,membership, or sentiment. It follows that, to provea primafaciecase, theGeneral Counsel must show that theyapplied for work, that there was work available while theirapplicationswere pending, that the Respondent at thattime knew of or suspected their interest in the Union, andthat their applications were turned down in substantialpart because of this knowledge or suspicion.a.Kowalczyk and VulloThe record shows that following her discharge Kowalc-zyk made repeated telephone calls to Geer inquiring whenher "layoff" would be over. It further shows that whenGeer telephoned to Vullo on or about June 25 Vulloindicated her desire to come back to work. Thus, by June25Kowalczyk and Vullo had both verbally applied forrehire.The record further reveals that on that date Geerhad need of two machine operators on the night shift-work which Kowalczyk and Vullo were willing andqualified to perform. Moreover, on July 7 Vullo telephonedto Cox and asked whether she was going to be called backtowork. Less than a week later, the Respondent hiredRosemaryOwczarczak and Daniel Prezyna as newemployees.Accordingly, the affirmative defense in theanswer to the original complaint (that these two women"had not applied to a duly authorized supervisor ofRespondent for re-employment") is lacking in merit.June)testifiedthat,in answerto Vullo's inquiry, he stated that he could notPinizzotto'sname wasomitted fromthe original complaint,issued ontell her when she mightbe reemployed.November 15. On January 10, 1972, the General Counsel revoked his prior12The charges,filed on September17, containedPinizzotto's name.Onapprovalof the withdrawal of Pinizzotto's name and issued an amendmentNovember 12, the Union requested the withdrawal of Pinizzotto'snameto complaintwhich put the Respondent's alleged refusal to rehire Pinizzottofrom the chargesand the Regional Director approved. Consequently,on or after November 29 into issue. JAVCO PLASTICSINDUSTRIESWe turn next to the question of the Respondent'sknowledge or suspicion of their support of the Union. Bothwomen had signed union cards before their discharges. Onor about June 30, in a telephone conversation,Geer toldVullo thatCox would not permit her rehire,or that ofKowalczyk or Pinizzotto,because they had signed cardsfor the Umon.In the same vein,Geer told Kowalczyk afew days later in a face-to-face conversationthat Cox didnot want any of the three rehired because they had signedunion cards.These admissions against the Respondent'sinterest,voiced byitsmanager, demonstrate that,from atleast June 30 on,the Respondent knew of or suspected thatKowalczyk and Vullowere adherentsof the Union.13 Thesame admissions constituteprimafacieproof that,in failingto rehireKowalczyk and Vulloon and after June 30, theRespondent was motivated in substantialpart by theirknown or suspected supportof the Union.b.PinizzottoPinizzotto applied for rehire in her letter of November29. Cox's answer promised "to give her some priority overother applicants when we are next in need of help." At thetime he wrote that, Cox had reason to know or suspect thatPinizzotto had been an adherent of the Umon, for a shortwhile before (on September 17) the Union had filed theinstant charges containing Pinizzotto's name as an allegeddiscnmmatee.The amended complaint alleges a discnnunatory refusalto rehire Pinizzotto on and after November 29. Theweakness of this allegation stems from the GeneralCounsel's failure to demonstrate that there were anyappropriate vacancies at the Respondent's Lackawannaplant on or after that date. All that has been shown is thatbeginning in December the Respondent hired "Manpow-er" help on the night shift on a temporary basis,14 and thatin the same month and in January 1972 the Respondenthired two college students as temporary part-time machineoperators. There is no evidence that on or after November29 any hires were made on anything other than atemporary basis. On the record before me, I conclude thatthe General Counsel has failed to establish that there wasan appropriate vacancy available for Pinizzotto to fill on orafter her application for rehire. Accordingly,a prima faciecaseof discrimination against her has not been made out.4.The Respondent's defenseThe Respondent's original defense regarding Kowalczykand Vullo-that they failed to apply for rehire-has beenshown to have been lacking in merit. Likewise, the defensethat the Respondent did not know or suspect that thesetwo women were adherents of the Union has beendemonstrated to be contrary to the credited testimony. Weturn then to the last defense; namely, that these women13TheRespondent in its brief states that these three women"only toldeach other that they had signed membership cards " Vullo testified,however,that she told some of the women who worked on her shift. AndPinizzotto testified that she told her husband14William R Dalton,manager of the Respondent's Lackawanna plantsinceJuly 25,1971, testified on this subject without contradiction asfollows.7were not rehired because they had not in the past beensatisfactory employees.Cox explained his reasons forconsidering these women unsatisfactory workers as fol-lows:(By Mr. Hamlett) . . . Is Mrs. Kowalczyk's attend-ance record for the period of her employment worsethan any other production employee during thatperiod?THE WiTNEss: Far worse than any other productionemployee,the singleworst employment record orattendance record we have ever had.Q. . . . Mrs. Vullo and Mrs. Pinizzotto, the samequestion in relation to their attendance record?A.Mrs. Pinizzotto's record is not as bad as Mrs.Kowalczyk's, but it is much worse than any otheremployee in this period, except Mrs. Kowalczyk. Mrs.Vullo's record for attendance is the best of the three.And it exceeded in the number of absences to the bestof my knowledge, possibly anybody else but the othertwo. Certainly, it was as bad as any other employees. Ican't say it was worse because I haven't done a fullanalysis of all the employees. But all three were bad.Mrs. Kowalczyk was exceedingly bad. Mrs. Pinizzottowas quite bad. And Mrs. Vullo's record was worse thanwhat normally would be acceptable.Q. I see. Other than attendance, had it come toyour attention that the three employees in question hadany other . . . feature or attribute that made themobjectionable employees for Javco?A.At one time or another they had each limitedthemselves to being available for first shift work only.They had been on other shifts, had requested first shift.And had indicated that first shift was all that they werewilling to accept.TRIAL ExAMINER: That is Kowalczyk and Pinizzot-to?THE WITNESS: All three. . . . It is my recollectionthat I was informed that none of the three were willingto work second [swing] or third [night] shift.In support of its contention that the three women inquestion had the worst attendance records of any employ-ees, the Respondent introduced into evidence the time-cards of all employees from mid-October 1970 to mid-May1971. These show:1.Kowalczyk lost a total of 30 days; Vullo lost a totalof 16-1/2 days; and Pinizzotto lost a total of 20-1/2 days.2.A number of employees (notablyJanetHammer-smith, Ruby Risbon, and Gloria Skowrawska) had worseattendance records, but they had left the Respondent'semploy by mid-May 1971.3.A large number of employees had better attendancerecords.4.FiliciaBorowczyk had absences totaling 18-1/2Q. . Could youtell uswhy youare using Manpower personnel?A.Well, I have tworeasons for using them.NumberIwould be toreplacean existing person whowas temporarilyabsent due to illnessThe secondreason would be due to an increase in production in therequirements for a specificperiodof time.Q. I seeNow, whenyou hire Manpower people, is it yourintention to make them permanent personnel?A No. If I wanteda permanent personnel,I'd hiresomeone 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays, and Joan Buehler's total time lost was 17-1/2days-both worse than Vullo's record. So far as the recordshows, Borowczyk and Buehler are still in the Respon-dent's employ.5.ConclusionsCox had known Kowalczyk and observed her workperformance at Cox Plastics for 7 years and at theRespondent's plant for an additional year. Likewise, Vullohad worked for Cox Plastics for 3 years and for theRespondent for an additional year. During all that time, sofar as the record shows, their work was never criticized.Indeed, Geer apparently thought so highly of Vullo that onJune 25-after her discharge-he assumed the initiative andsought her to inquire if she would come back. This hardlybespeaks past dissatisfaction with her work.Cox's testimony that the three women had "limitedthemselves to being available for first [day] shift workonly," if true, proves little. If indeed they had so stated inthe past, Geer did not consider their positions as rigid orirrevocable, for on June 25 he asked Vullo to come back onthe night shift. And her position turned out to be flexible,for she agreed to work on that shift.Regarding absenteeism, the timecards show that at leasttwo other employees still employed by the Respondent hadworse records of absenteeism than did Vullo. Moreover,none of the three women was reprimanded about absence,although at least one other employee (Borowczyk) was.Additionally, theRespondent'smanagement made noattempt to study or analyze the absenteeism records ofthese three women when they applied for rehire; the firstsuch analysis occurred shortly before the hearing herein.Again, neither Geer nor any of the three women was toldthat the reason for their not being rehired was becausetheir past work had not been satisfactory. Indeed, Cox'sletter to Pinizzotto on December 15 implies the opposite,for it suggests that she would be given a preference overother applicants. Finally, the Respondent at first put fortha different defense-failure to apply for rehire. It was notuntil the hearing was underway that the Respondent firstraised the defense of prior unsatisfactory service. Thiswould therefore appear to be an afterthought. In view ofthe Respondent's last minute switch in defense, the longand satisfactory past history of employment of Kowalczykand Vullo, the lack of previous reprimands, the proof ofcompliments received,15 and all the other circumstancesdescribed above, it is concluded that the defense of priorpoor performance by Kowalczyk and Vullo is a merepretext to conceal the true reason they were refused rehirewhen appropriate positions were open; namely, theirknown or suspected support of the Union. Such conductviolates Section 8(a)(1) and (3) of the Act.Upon the above findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Javco Plastics Industries,Inc., is and at all materialtimes has been,an employer within the meaning of Section2(2) of the Act,engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.TextileWorkers Union of America,AFL-CIO, is,and at all material times has been,a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discriminatorily failing and refusing to rehireDaniela Kowalczyk and Carmela Vullo since on or aboutJune 30,1971, therebydiscouraging membership in theabove-named labor organization,theRespondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.4.By the above-described conduct,thereby interferingwith,restraining,and coercing its employees in the exerciseof rights guaranteed by Section 7 of the Act, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The above-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce and constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.6.The General Counsel has failed to prove by apreponderance of the evidence that the Respondent hasdiscriminatedagainstAngeline Pinizzottowithin themeaning of Section 8(a)(1) or (3)of the Act.THE REMEDYAs the unfair labor practices found to have beencommitted by the Respondent are persuasively related toother unfair labor practices proscribed by the Act, thedanger of their commission in the future may reasonablybe anticipated from the Respondent's past conduct.16 Itwill therefore be recommended that the Respondent ceaseand desist, not only from the unfair labor practices found,but also from in any manner infringing upon the rights ofits employees and applicants for employment guaranteedby Section 7 of the Act.Ithas been found that the Respondent discriminatorilyrefused to rehire Daniela Kowalczyk and Carmela Vullosince on or about June 30, 1971. It will therefore berecommended that the Respondent immediately offer thememployment in the jobs which were available to them onthat date or, if those jobs no longer exist, in substantiallyequivalent positions, and make them whole for any loss ofpay each may have suffered by reason of the discrimina-tion against her by paying her the amount she wouldnormally have earned from June 30, 1971, the date of thediscrimination against her, to the date of the Respondent'soffer of rehire, less her net earnings during this period. Thebackpay provided for herein shall be computed on aquarterly basis in themanner establishedinF.W.Wool-worth Company,90 NLRB 289, including 6-percent interest15On rebuttal, Vullo testified without contradiction that her work wasis It is well established that a discriminatory discharge of an employeenever criticized but that on thecontrary,itwas priased by Dennis Hinman,because of his union activities goes to the very heart of theAct.A. J.her foreman.Pinizzotto similarly testified on reubttal,without contradic-KrujewskiManufacturingCo., Inc.,180 NLRB 1071.The discriminatorytion, that her foreman told her thatCox was "verywell pleased" with herrefusal to rehire a former employee falls in the same category.work. JAVCO PLASTICSINDUSTRIES9as set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Itwill also be recommended that the Respondent preserveand make available to the Board, upon request, all recordsnecessary to compute the amounts of backpay duehereunder, and post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended.i7ORDERJavco Plastics Industries, Inc., Lackawanna, New York,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers Unionof America, AFL-CIO, or any other labor organization, bydiscriminatorily refusing to rehire former employees or tohire other job applicants, or by discriminating in any othermanner against its employees in regard to their tenure ofemployment, or any other terms or conditions of employ-ment.(b) In any other manner interfering with, restraining, orcoercing its employees or applicants for employment in theexercise of the rights guaranteed them in Section 7 of theAct, except to the extent that such rights may be affectedby an agreement, as authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer immediate employment to Daniela Kowalczykand Carmela Vullo in the positions which were available tothem on June 30, 1971, or, if those jobs no longer exist, tosubstantially equivalent positions, and make them wholefor any loss of earnings they may have suffered by reason17 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order and all objections thereto shall bedeemed waived for all purposes18 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words reading "Posted by Order of theof the discrimination against them,in the mannerset forthabove in the section entitled "The Remedy."(b) Notify immediately any of the above-named employ-ees, if presentlyserving inthe Armed Forces of the UnitedStates, of the right to employment, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due underthis recommended Order.(d) Post at its plant in Lackawanna, New York, copies ofthe attached notice marked "Appendix." 18 Copies of suchnotice, on forms provided by theRegionalDirector forRegion 3, after being signed by an authorized representa-tive of the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and shall bemaintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily displayed. The Respondent shall take reasona-ble steps to insure that suchnotices arenot altered,defaced, or covered by any othermaterial.(e)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply herewith. isIT IS FURTHER RECOMMENDED that the amended com-plaint herein be dismissed, insofar as it alleges that theRespondent discriminated against Angeline Pinizzotto inviolation of Section 8(a)(1) or (3) of the Act.National LaborRelations Board" shall bechanged to read "PostedPursuantto a Judgment of the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board "19 In the eventthatthis recommended Order is adoptedby the Boardafter exceptionshavebeen filed, this provision shall be modified to read"Notify theRegional Director,inwriting,within 20 daysfrom the date ofthisOrder,what steps the Respondent has takento complyherewith "